SCHEDULE 14A Information Required in Proxy Statement Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant o Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 iB3 NETWORKS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: iB3 NETWORKS, INC. 10 South High St. Canal Winchester, OH43110 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS OF IB3 NETWORKS, INC. To Be Held On November 13, 2009 To the Stockholders of iB3 NETWORKS, INC.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of iB3 NETWORKS, INC. (the “Company”) will be held at 9:00 a.m. local time, on November 13, 2009, at the offices of Carlile Patchen & Murphy LLP, 366 East Broad Street, Columbus, Ohio 43215.You are cordially invited to attend the Annual Meeting, at which stockholders will be asked to consider and vote upon the following proposals, which are more fully described in the enclosed proxy statement: 1.Election of Directors - to elect a Board of two (2) Directors to serve until the next Annual Meeting of Stockholders or until their successors have been duly elected and qualified; and 2.Other Matters To Consider - Such other procedural matters as may properly come before the Annual Meeting or any adjournment or postponement thereof. These items of business are described in the enclosed proxy statement, which you are encouraged to read in its entirety before voting. Only holders of record of the Company’s common stock at the close of business on October 5, 2009 are entitled to notice of the Annual Meeting and to vote and have their votes counted at the Annual Meeting and any adjournments or postponements of the Annual Meeting, All stockholders are cordially invited to attend the Annual Meeting in person. To ensure your representation at the Annual Meeting, however, you are urged to complete, sign, date and return the enclosed proxy card as soon as possible.If you are a shareholder of record of common stock, you may also cast your vote in person at the Annual Meeting.If your shares are held in an account at a brokerage firm or bank, you must instruct your broker or bank on how to vote your shares or, if you wish to attend the Annual Meeting and vote in person, you must obtain a proxy from your broker or bank. If you do not submit your proxy or vote in person at the Annual Meeting or, if you hold your shares through a broker or bank, if you do not instruct your broker how to vote your shares or obtain a proxy from your broker or bank to vote in person at the Annual Meeting, it will have the same effect as a vote against the approval of the election of the proposed Directors. A complete list of stockholders of record entitled to vote at the Annual Meeting will be available for ten (10) days before the Annual Meeting at the principal executive offices of the Company for inspection by stockholders during ordinary business hours for any purpose germane to the Annual Meeting. Your vote is important regardless of the number of shares you own.Whether you plan to attend the Annual Meeting or not, please read the enclosed proxy statement carefully, sign, date and return the enclosed proxy card as soon as possible in the envelope provided.If your shares are held in “street name” or are in a margin or similar account, you should contact your broker or bank to ensure that votes related to the shares you beneficially own are properly counted. Thank you for your participation.We look forward to your continued support. November 3, 2009 Eric V. Schmidt CEO 2 iB3 NETWORKS, INC. 10 South High St. Canal Winchester, OH43110 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS November 13, 2009 This proxy statement is furnished to the stockholders of iB3 NETWORKS, INC., a Nevada corporation (the “Company”), in connection with the solicitation of proxies to be used in voting at the Annual Meeting of Stockholders to be held at the offices of Carlile Patchen & Murphy LLP, 366 East Broad Street, Columbus, Ohio 43215 on November 13, 2009 at 9:00 a.m., and any adjournment or postponement thereof.The enclosed proxies are being solicited to the stockholders eligible to vote at the Annual Meeting.This proxy statement will be first sent or given to our stockholders on approximately November 3, 2009. We will bear the cost of the solicitation of proxies, including the charges and expenses of brokerage firms and others for forwarding solicitation material to beneficial owners of stock.Representatives of the Company may solicit proxies by mail, telegram, telephone, fax, or personal interview. The shares represented by the accompanying proxies will be voted as directed if the proxy is properly signed and received by us prior to the Annual Meeting.If no directions are made to the contrary, the proxy will be voted FOR the proposals set forth therein and to transact such other business as may properly come before the meeting or any adjournment thereof.Any stockholder voting the accompanying proxy has the power to revoke it at any time before its exercise by giving notice of revocation to us, by duly executing and delivering to us a proxy card bearing a later date, or by voting in person at the annual meeting.The officers and directors of the Company are the beneficial owners of 4.47% of the Company’s issued and outstanding shares. Only holders of record of our common stock at the close of business on October 5, 2009 will be entitled to vote at the Annual Meeting of Stockholders.At that time, we had 25,728,209 shares of common stock outstanding and entitled to vote.Except as noted above, each share of our common stock outstanding on the record date entitles the holder to one vote on each matter submitted at the Annual Meeting of Stockholders. The presence, in person or by proxy, of the holder or holders of not less than fifty percent (50%) of the outstanding shares of stock entitled to vote shall constitute a quorum for the transaction of business at the Annual Meeting.Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum.Broker non-votes occur when brokers, who hold their customers’ shares in street name, sign and submit proxies for such shares and vote such shares on some matters, but not others.Typically this would occur when brokers have not received any instructions from their customers, in which case the brokers, as the holders of record, are permitted to vote on “routine” matters, which typically include the election of directors.The proposals set forth in this proxy statement are considered “routine” matters and broker/dealers who hold their customers’ shares in street name may vote such shares on this matter. At the Annual Meeting, action by the stockholders shall be determined by the holders of a majority of votes cast, excluding abstentions, at any meeting at which a quorum is present; provided, however, that the election of directors shall be determined by a plurality of the votes of the shares present in person or represented by proxy and entitled to vote at the Annual Meeting. 3 PROPOSALS TO BE CONSIDERED BY STOCKHOLDERS Election of the Board of Directors At the date of this proxy statement, the Board of Directors of the Company consists of two (2) members, Eric V. Schmidt and Michael Jacobson.Nevada law requires that the Company conduct an annual meeting of stockholders for purposes of electing Directors of the Company.The current Directors have served on the Company’s Board since their election on August 29, At the Annual Meeting, Stockholders are being asked to elect a new Board consisting of two (2) Directors to serve and to hold office until the next Annual Meeting or until their successors shall have been duly elected and qualified.The majority shareholder of the Company, Panos Industries, LLC, has nominated current Director, Michael Jacobson, and first-time nominee, Arthur Kaplan, and recommends that you vote “FOR” the election of the foregoing nominees.The proxies will vote all proxies received “FOR” the election of all nominees listed below if no direction to the contrary is given.In the event that any nominee is unable to serve, the proxy solicited herewith may be voted, at the discretion of the Company’s management, for the election of another person in his stead. Information Concerning Nominees Certain information about each of the nominees is set forth below. Name and Age Principal Occupation and Position with the Company Director Continuously Since Number of Beneficial Shares Held Michael Jacobson, 47 Publisher, Director 2009 150,000 Arthur Kaplan, 23 Consultant, None New Nominee 61,216 Michael Jacobson is currently serving as President of NYC Mags, Inc. and Madison Avenue Magazine, a wholly-owned subsidiary of ib3 Networks, Inc.Prior to becoming President at NYC Mags, Inc., Mr. Jacobson served as Publisher/Editor at Sotheby’s Magazine, Trump Magazine, and Sobe Life, LLC. Arthur Kaplan is currently an M&A Adviser for Crowne Capital LLP and has been for the past two (2) years.Previously, Mr. Kaplan served as Chief Executive Officer and President of Arthur Kaplan Cosmetics, Inc.Mr. Kaplan has been involved in the medical field since 2002 working in physician’s practices, The Ohio State University (OSU) Medical Center, and conducting research for the Biological Sciences and Arthur G. James Cancer Hospital & Richard J. Solove Research Institute until 2007 in the field of microbiology.Mr.
